On the facts recited in the majority opinion, the judgment should be reversed and the action dismissed.
Clearly, the trial court did not err in rejecting respondent's offer of proof; however, any question as to the correctness of that ruling is not before us. There is no cross-appeal in the case at bar, hence we may review only the questions — no constitutional or jurisdictional question is presented — properly raised by appellant. This is not out of harmony with the statutes (Rem. Rev. Stat., §§ 1736 and 1737 [P.C. §§ 7321, 7322]) respecting trial de novo in, and the power and duty of, this court, nor is the position I take in conflict with other statutes and supreme court rules. Respondent did not cross-appeal. It follows that he may not urge the consideration of testimony tendered by him, but excluded. *Page 494